Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application, serial number 16/895,457 (“the ‘457 application”) for U.S. Patent No. 9,145,359 to Hu which issued September 29, 2015 (“the '359 patent”) from U.S. Application Serial No. 13/998,958 filed December 30, 2013 (“the ‘958 application”).

Amendment
	The amendment filed March 7, 2021 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings:
	(A) The matter to be omitted by reissue must be enclosed in brackets; and
	(B) The matter to be added by reissue must be underlined. 	


Scope of Claims
	The ‘359 patent, as amended in the improper March 7, 2021 amendment, contains claims 10-16 directed to a cyclic process for producing taurine from monoethanolamine.  Claim 10 is representative:
10. (New) A cyclic process for increasing the overall production yield of taurine from monoethanolamine, comprising:
(a) reacting monoethanolamine and sulfuric acid to form 2-aminoethyl
hydrogen sulfate ester,
(b) carrying out a sulfonation reaction of the 2-aminoethyl hydrogen sulfate
ester with ammonium sulfite to yield taurine and ammonium sulfate in a buffer solution comprising the recycled mother liquor from step (c) in the presence of at least one hydrolysis inhibitor for the 2-aminoethyl hydrogen sulfate ester at pH 6.0 to 8.0;
(c) separating the taurine and ammonium sulfate from step (b) by crystallization and
solid-liquid separation to yield a mother liquor; and
(d) recycling the mother liquid solution of step (c) to step (b).



35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claim 13 lacks antecedent basis to recite “the hydrolysis inhibitor is the monoethanolamine”.  The only monoethanolamine recited in claim 10, from which claim 13 depends, is reacted with sulfuric acid.  Claim 13 should be amended to recite “the hydrolysis inhibitor is monoethanolamine”. 
Claim 14 lacks antecedent basis to recite “the hydrolysis inhibitor is the monoethanolamine in the recycled mother liquid solution”.  Claim 10, from which claim 14 depends does not define the mother liquor solution as containing monoethanolamine.  The only monoethanolamine recited in claim 10 is reacted with sulfuric acid.  Claim 14 should be amended to recite “the hydrolysis inhibitor is monoethanolamine in the recycled mother liquid solution”.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 U.S.C. 251 (d)
(d) REISSUE PATENT ENLARING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 10-16 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
Claim 1 of the ‘359 patent included the following limitation:


Amended claims 10-16 do not require that the residual monoethanolamine in the crystallization mother liquid be converted to 2-aminoethyl hydrogen sulfate ester prior to recycling.   
  A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

Response to Arguments
Applicant's arguments filed March 7, 2021 have been fully considered but they are not persuasive.
Applicant’s argument “[c]onverting the residual monoethanolamine in the crystallization mother liquor of taurine to 2-aminoethyl hydrogen sulfate ester” in step (d) was a mistake “because this step is not part of the cyclic process” is not persuasive because removal of the previously claimed limitation is a broadening of the claims outside the 2 year statutory period and is not permitted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,145,359 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
Signed:

/JERRY D JOHNSON/Patent Reexam Specialist
Central Reexamination 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991